 In the Matter Of COMBUSTION ENGINEERING COMPANY, INC., EMPLOYERandINTERNATIONALASSOCIATIONOF MACHINISTS,DISTRICT No. 9,PETITIONERCase No. 1,1,-R-1603.-Decided April 13, 1948Mr. Walter L. Roos,of St.Louis, Mo., for the Employer.Mr. W. C. Riley,of St. Louis, Mo., for the Petitioner.Mr. Arthur P. Smith,of Kansas City,Mo., andMr. GeorgeW. Lock-wood,of St.Louis, Mo., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on October 27,1947, before Harry G. Carlson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel consisting of the undersigned.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCombustion Engineering Company, Inc., a Delaware corporation,is engaged in the manufacture of power boilers in its plant at St.Louis, Missouri, known as the Heine Boiler Division.During the year1946, the Employer purchased for use at this plant materials consist-ing chiefly of steel plate, of which approximately $400,000 in valuerepresented shipments from points outside the StateofMissouri.During the same period, the Employer sold finished products valuedin excess of $800,000, of which approximately 75 percent representedshipments to points outside the State of Missouri.*Chairman Herzog and Members Murdock and Gray.77 N, L.R. B., No. 11.72 COMBUSTION ENGINEERING COMPANY, INC.73The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.Local 595, International Brotherhood of Boilermakers, Iron ShipBuilders,Welders and Helpers of America, here called the Inter-venor, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit composed of all tool and die makers,machinists and their helpers, apprentices, and specialists in the ma-chine-shop department of the Employer's Heine Division. Since1937, the Intervenor has represented these employees as part of aplant-wide unit.'The Employer and the Intervenor contend that onlythe existing plant-wide unit is appropriate.The Employer's operations are carried on in four departments-the boiler shop, sheet-iron shop, machine shop, and loading depart-ment-each under the separate supervision of a foreman. The fore-man of the boiler shop, in addition, exercises general supervision overthe other foremen and, in turn, is responsible to the plant superin-tendent.The Employer's plant occupies a single building with nophysical separation of departments except that the machine shop isenclosed by a partition.There are 21 employees in the machine-shopdepartment,2 classified progressively as machine operator (common),machine operator (general), and machinist-all-around.3Men in thefirst-named category are generally recruited from workers in the plant.Employees in the higher classifications are usually obtained by pro-motion of those who have had experience for periods varying froma few months to a year in the lower classifications. It appears thatonly 10 of the employees in the machine shop, the machinists-all-around,4 possess skills that may be equivalent to those of ordinaryjourneymen machinists.Although the Petitioner seeks to represent only the employees ofthe machine-shop department, there are in the boiler shop and sheet-'The Intervenor's current contract with the Employer expires April 1, 1948.None ofthe parties contends that this contract is a bar to the present proceeding3 There were approximately 265 employees in the eutue plant at the time of the hearing.'The record does not disclose the existence of any category specifically classified as tooland die makers.An issue was raised at the hearing as to whether of not three of the men in this classi-fication are supervisors as defined in theActIn viewof our decision herein, we find itunnecessary to determine this question. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDiron shop approximately 26 other employees classified as machine op-erator (common) and machine operator (general), who possess com-parable skills and operate machines similar to those operated byemployees of these classifications in the machine shop.Machinistsin the same classification having similar seniority receive the samehourly pay, whether working in the machine shop or in the otherdepartments.As the same types of machines are found both withinand without the machine-shop department, employees from the ma-chine shop sometimes work in the boiler and sheet-iron shops, eitherin maintaining plant equipment or in actual production work along-side machinists of these departments.'In view of the lack of a clear line of demarcation between the work,training, experience, and skill of the machine-shop employees andthat of employees in other departments, we perceive no j astificationfor severing the machine-shop employees from the existing plant-wideunit.5Accordingly, we find that the unit sought by the Petitioneris inappropriate, and shall therefore dismiss the petition.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIO\-As the bargaining unit sought to be established by the Petitioneris inappropriate, Ave find that no question exists concerning the repre-sentation of employees of the Employer in an appropriate unit, withinthe meaning of Section 9 (c) (1) of the Act.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Combustion Engineering Company, Inc., St. Louis,Missouri, filed herein by International Association of Machinists,District No. 9, be, and it hereby is, dismissed.,The Employer's plant superintendent testified credibly that, in the case of the maohin-ists-all-around,this occurred approximately 25 percent of the timeeMatter of St. Louis Public Service Company,75 N. L. R. B.693; see alsoMatter ofCarson Pirie Scott & Company,75 N L R. B 1244.